Citation Nr: 1033889	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  00-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs




INTRODUCTION

The Veteran served on active duty from January 1964 to October 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  Subsequently, the Board has remanded this matter to the RO 
for additional development in August 2004, June 2005, May 2008, 
and May 2009.

A Board decision in August 2004 denied service connection for 
posttraumatic stress disorder (PTSD).  The Veteran did not appeal 
that decision and it is final.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran is currently diagnosed with acquired psychiatric 
disorders, including dysthymic disorder.  Medical opinions of 
record, based on a review of the claims file, find that the 
Veteran's current acquired psychiatric disorder began prior to 
service. 

3.  The weight of evidence in the claims file is against a 
finding that the Veteran's acquired psychiatric disorder  was 
aggravated by service because the Veteran had a limited period of 
time in service, he reported symptoms of sleep deprivation caused 
by anxiety prior to service, and the most persuasive opinion of 
record noted that his descriptions of harassment in service were 
unpleasant, but not significant enough to permanently worsen his 
psychiatric condition. 




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed a new and material evidence claim in 
November 1998.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in December 2001, 
September 2004, July 2005, November 2006 and May 2008.  The 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in May 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the November 2006 and 
May 2008 letters.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in October 2006 and September 2008 to assess the 
etiology of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, direct service connection for a disability 
on the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and a 
psychosis, although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, 
the VA General Counsel issued a precedent opinion holding that to 
rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The underlying disorder, as opposed to the symptoms, 
must be shown to have worsened in order to find aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection my 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee v. 
Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The first requirement for service connection for a mental 
disorder is a medical diagnosis of the condition.  Diagnoses must 
be rendered in accordance with the diagnostic criteria for the 
condition set forth in Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has 
adopted the nomenclature of the DSM) (2007).  An amendment to 38 
C.F.R. § 3.304(f), effective May 7, 2002, which pertains to 
evidence necessary to establish a stressor based on personal 
assault, does not change the three criteria noted above.  See 67 
Fed. Reg. 10330-10332 (March 7, 2002).

The United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD includes 
claims for service connection for any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the "positive" 
evidence in favor of the claim is in relative balance with the 
weight of the "negative" evidence against the claim; the 
appellant prevails in either event.  However, if the weight of 
the evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

In November 1989, the Veteran requested to reopen a claim for 
service connection for a nervous condition, to include PTSD.  He 
was originally denied service connection in April 1983.  A Board 
decision in August 2004 denied service connection for PTSD, and 
there was no appeal of that decision.  In a June 2005 Board 
decision, the claim for entitlement to service connection for an 
acquired psychiatric disorder was reopened, and remanded.

The service entrance examination report dated in December 1963 
was negative for any psychiatric complaints or diagnoses.  
However, in September 1964, he was referred for medical 
processing after expressing a feeling that he was going to grab a 
knife and hurt people.  On examination, he was a tense, tearful 
young man who was depressed and unhappy.  He hated basic training 
had had never been able to adapt to being away from home.  He 
came from a close family and grew up in a rather protective 
environment.  The Veteran was diagnosed with emotionally unstable 
personality, acute, severe.  It was noted that he had marked 
depressive feelings and a feeling that he may lose control of 
himself.  He reported a similar episode of feelings at age 14 
which lasted many months, following a break-up with a girlfriend.  
He was noted to appear "quite depressed and unhappy" upon 
interview.  He noted he had trouble before with undue pressures 
of growing up, and the examiner felt he was too immature and 
unstable to remain in service.  An administrative separation was 
recommended.  On his September 1964 separation examination he 
reported that he had frequent trouble sleeping since 1961 due to 
worrying and nervousness, which occurred prior to service.  He 
was granted an honorable discharge after nine months of service.

In February 1983, the Veteran was afforded a VA examination.  In 
a narrative history he provided, he indicated that in 1967 he 
walked in front of a speeding car and was hospitalized for two 
months, and that in 1970 he was diagnosed as totally disabled 
(emotionally) by the state of California.  However, the records 
referred to are not part of the claims file.  On mental status 
interview, the Veteran noted that while stationed in Texas he 
often visited Mexico and began a pattern of alcohol and drug 
abuse.  The substance abuse caused problems for him and he 
eventually went AWOL, but later turned himself in.  He was then 
referred to a Mental Health Clinic, after which it was 
recommended that he be discharged from active duty.  Upon 
discharge he reported moving to California and beginning to 
associate with anti-Vietnam War groups and his involvement with 
drugs escalated.  He did not report ever being addicted to any 
drugs but he abused a wide variety of them.  He reported symptoms 
of difficulty sleeping, being frightened of people, and having 
low self-esteem.  The examiner concluded his report by noting 
that the Veteran had "a long chaotic history of drug and alcohol 
abuse, punctuated by some episodes of anti-social behavior 
resulting in misdemeanor arrests and convictions.  A diagnosis of 
atypical personality disorder was given.

A VA treatment record from April 1998 shows a diagnosis of 
dysthymic disorder.  He had increased depression after the death 
of his mother.  He reported regretting never finishing school, 
never marrying, not completing machinist school, and not 
finishing his term of service.  He stated he had guilt over not 
going to Vietnam, though he requested that his tour of duty be 
stateside.  He reportedly was a heavy drinker in the 1970s, but 
denied a current problem with alcohol.  

In January 2000, the Veteran's treating VA physician provided a 
letter noting that the Veteran was unable to sustain employment 
due to his depression and chronic pain secondary to arthritis.  
The physician provided a history from the Veteran of having been 
targeted for "KP" duty during his entire tour, a decision he 
felt was prejudicial on his being stationed in the south during 
the Civil Rights era.  He reported that he measured his self-
worth based on his military experience, which he viewed as 
shameful.  He reported to this physician that he repeatedly 
requested to go to Vietnam and was denied.  He stated he was 
demeaned and degraded often, with references made to his Northern 
roots.  The psychiatrist opined that that the Veteran's 
depression was related in large part to his military experiences.  

A March 2000 VA treatment note shows the Veteran reported service 
was more like prison, and that he was subjected to daily taunts 
about being a "Yankee."  In a May 2000 note the therapist noted 
the Veteran had guilt whenever he forgot to bring him candy, and 
that he continued to "identify, to his own diminishment, with 
combat veterans."  A November 2000 note stated that the Veteran 
had an obsessive guilt and rumination about not serving in 
Vietnam.

In a December 2000 VA note it was noted the Veteran's depression 
and low self-esteem started in service and was related to 
treatment which was humiliating and degrading.  

In October 2006 the Veteran was afforded a VA mental disorders 
examination; the claims file was reviewed in conjunction with the 
examination.  He reported a history of heavy alcohol use, but 
that he quit drinking eight years earlier (in 1998).  He stated 
he never used any type of drugs.  He quit high school and 
enlisted in the Air Force.  He stated that he requested that he 
be sent overseas in service but that his "supervisors recognized 
that there was something wrong with [him] psychologically and 
chose to keep him stateside, and in fact gave him a relatively 
harmless position of working in the kitchen."  He stated he was 
"roughed up" a couple of times for being a "Yankee" and not 
knowing about segregation.  He stated that he was sent for a 
mental health consultation after burying salt and pepper shakers, 
which he stated he thought was funny.  The examiner opined that 
the Veteran met the criteria for a mood disorder (with symptoms 
of both depression and anxiety) and a personality disorder, not 
otherwise specified.  The examiner noted "the Veteran appears to 
have always struggled with functioning with both mood instability 
and difficulty getting along with others."  The examiner opined 
there was no direct connection between the Veteran's two 
diagnoses and his time in service.  He continued that although 
his service experience was unpleasant, "it does not appear that 
his [service] caused or significantly worsened what appears to be 
preexisting mood disorder and personality disorder."

In September 2008, the Veteran was afforded a VA mental disorders 
examination. The claims file was reviewed by the psychiatrist.  
The Veteran reported having problems with his gym teacher in high 
school, which was why he failed 12th grade.  Regarding service, 
he stated that he was friends with black people which caused him 
problems as he was stationed in the south during the Civil Rights 
Era.  He noted that he was found to be emotionally unstable the 
last two months of his service, and that he was separated from 
others for about a month before discharge.  Following the 
evaluation, the Veteran was diagnosed with depressive disorder, 
not otherwise specified, and a personality disorder, not 
otherwise specified.  The examiner did not provide a nexus 
opinion.

In a January 2009 addendum the psychiatrist who examiner the 
Veteran in 2008 noted that it was evident from the records and 
the interview with the Veteran that he had difficulty sustaining 
a job almost all his life and that he had symptoms of depression 
even before he joined the service.  His symptoms were traceable 
to the symptoms he experienced in service and to the period 
before he joined military service.  He was noted to not have a 
psychiatric condition that he acquired in service, or any 
psychiatric condition that he acquired after service.

Based on the examiner's statement that the Veteran likely had a 
psychiatric condition prior to service, the Board remanded the 
claim and requested that the examiner opine as to whether the 
Veteran's current psychiatric condition clearly and unmistakably 
pre-existed service, and if so, if it was aggravated by service.

In September 2009, the examiner provided an addendum where she 
noted the Veteran served for less than one year, and had problems 
with a gym teacher prior to service.  She noted that he "had 
issues before he joined the service and those issues continued" 
into service.  She opined that he "mostly likely had depressive 
disorder before he joined active service."  As to whether his 
depressive disorder was permanently worsened (aggravated) by 
service, the examiner stated that should could not resolve 
without resort to mere speculation whether the increase in 
disability (from before service to the current time) was due to 
the natural progression of the disability, stress from service, 
or his development of back and knee pain after service.  She 
noted that physical problems, especially pain, can cause or 
aggravate depression, and that emotional stress (as in what the 
Veteran experienced in service) could cause or aggravate 
depression.   She additionally stated that depression, when 
accompanied by co-morbid psychiatric disorders (especially 
personality disorders) can get worse over the course of time.

Analysis

The evidence of record regarding the onset of the Veteran's 
psychiatric disorder and whether it was aggravated by service is 
somewhat contradictory.  The 1983 examination noted that the 
Veteran had drug problems during service which caused him to go 
AWOL, receive a mental health examination, and eventually to be 
discharged.  The Veteran later denied drug use and has 
continuously reported that he was harassed for being a "Yankee" 
in the Deep South during the Civil Rights Era.  Additionally, the 
1983 examiner and a 1998 physician noted he requested stateside 
service, while he reported to subsequent physicians and examiners 
that he was refused requests to go to Vietnam which led to 
feelings of inadequacy and survivor's guilt.  There are 
indications in the record that he had "episodes" prior to 
service regarding a break up with a girlfriend and a poor 
relationship with a gym teacher.  However, in a December 2000 VA 
note, his treating physician felt his depressive problems began 
in service.  

Based on the in-service accounts of a prior "episode" regarding 
a break-up with a girlfriend, and the Veteran's report that he 
had difficulty sleeping due to anxiety prior to service, the 
Board finds that the Veteran clearly had a pre-existing 
psychiatric disorder.

The October 2006 VA examiner felt that the Veteran's in-service 
experiences were unpleasant but did not cause or significantly 
worsen his pre-existing mood and personality disorders.  The 
September 2008 examiner, in a September 2009 addendum stated that 
it would not be possible without resort to mere speculation to 
determine what brought on the increase in the Veteran's 
psychiatric symptoms.  She indicated that his depressive disorder 
could have been aggravated by (1) natural progression; especially 
consider an underlying personality disorder, (2) physical 
impairments with severe pain, (3) or the emotional stress of 
service. 

The Board has considered whether the opinions of record are in 
relative equipoise when applied to the facts contained in the 
claims file, and finds that they are not.  The September 2009 
opinion basically supplies three possibilities for the Veteran's 
current increased symptoms of depressive disorder; the disorder 
may have increased by natural progression, by physical 
impairments, or by the emotional stress of service.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in 
terms of "may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves); see 
also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or "may not" are speculative.).  

In contrasting these opinions, the Board is cognizant that the 
United States Court of Appeals for Veterans Claims (Court) has 
stressed that "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Both examiners reviewed the claims.  The 
September 2008 examination was requested, in part, so that the 
examiner could comment on the January 2000 statement from the VA 
physician regarding the Veteran's in-service depression.  The 
same physician, in December 2000, noted that the Veteran's 
depression started in service.  However, it is evident from the 
Veteran's statements, both in service and after service, that his 
acquired psychiatric condition pre-existed service.  While the 
treating physician noted the Veteran's strong feelings of 
inadequacy at being kept stateside and in the kitchen, the 
October 2006 examiner (with access to the claims file) noted it 
was likely the Veteran's superiors recognized he had a 
psychological problem and therefore kept him stateside and in a 
relatively harmless position.  The treating physician also noted 
that his feelings of inadequacy stemmed from coming from a 
military family but not fulfilling his service; however, it was 
noted his father only served for 8 months and was released on 
hardship, his older brother served during peace time, and his 
younger brother did not serve.  Again, while the September 2008 
examiner stated she could not provide a nexus opinion without 
resort to mere speculation, the October 2006 examiner found that 
the short period of time and the limited unpleasantness the 
Veteran related regarding his service was not likely to have 
permanently worsened his psychiatric disorder.  The Board notes 
that the Veteran served for nine months, with one month separated 
from others, and a mental hygiene consultation after eight 
months.  Overall, based on the evidence of record and the various 
opinions of record, the Board finds that service connection for 
an acquired psychiatric condition is not warranted.

In further support of this decision, the Board points to the 
inconsistent and unreliable history provided by the Veteran.  
Credible testimony is that which is plausible or capable of being 
believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 
408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 
862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(1953) ("A credible witness is one whose statements are within 
reason and believable....") . . . The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  See State v. 
Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns 
v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached 
by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened ... long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by 
testimony which was inconsistent with prior written statements).  
Although credibility is often defined as determined by the 
demeanor of a witness, a document may also be credible evidence.  
Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996). 

Here, the Veteran has provided numerous inconsistent and 
conflicting statements.  He abused drugs/ he did not abuse drugs.  
He requested to go to Vietnam/ he requested stateside duty.  He 
quit school to join the Air Force/ he failed 12th grade.  
Clearly, his statements cannot be believed.

For the foregoing reasons, the claim for service connection for 
an acquired psychiatric disorder must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymic disorder, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


